Citation Nr: 0914695	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-24 086A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a shell fragment to the 
right thigh with retained foreign bodies.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The Veteran had active service from October 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the RO 
which denied an increased rating for residuals of a shell 
fragment wound to the right thigh.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

By letter dated in September 2008, the Veteran and his 
representative were notified that his appeal was being 
certified to the Board.  A Report of Contact, dated in 
November 2008, indicated that the Veteran contacted the RO 
and requested to be scheduled for a personal hearing.  In 
response to a letter from VA, dated in February 2009, the 
Veteran indicated that he wished to appear at a hearing 
before a Judge of the Board at the St Louis, Missouri VA 
Regional Office.  

Inasmuch as the Veteran's request for a hearing was received 
within 90 days of certification of his appeal to the Board, 
the appeal is referred back to the RO for appropriate action 
as provided for under 38 C.F.R. § 20.1304(a) (2008).  

Accordingly, this case must be REMANDED to the RO for the 
following actions:  

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board at the RO as soon as 
practicable.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

